UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (832)327-2255 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYes x No Common units outstanding on November 4, 2011: 29,836,019. 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page GLOSSARY OF TERMS PART I- FINANCIAL INFORMATION Item 1. Unaudited Financial Statements Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income 4 Consolidated Balance Sheets 5 Consolidated Statements of Members’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 52 PART II– OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. Removed and Reserved 54 Item 5. Other Information 54 Item 6. Exhibits 54 GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents BOE barrel of oil equivalent MMBOE million barrels of oil equivalent Btu British thermal unit MMBtu million British thermal units MBbls thousand barrels MMcf million cubic feet MBOE thousand barrels of oil equivalent NGLs natural gas liquids When we refer to oil, natural gas and NGLs in “equivalents,” we are doing so to compare quantities of NGLs and oil with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil or one Bbl of NGLs and one Bbl of oil or one Bbl of NGLs is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC (“VNG”), Trust Energy Company, LLC (“TEC”), VNR Holdings, LLC (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”), VNR Finance Corp. (“VNRF”), Encore Energy Partners GP LLC (“ENP GP”), Encore Energy Partners LP (“ENP”), Encore Energy Partners Operating LLC (“OLLC”), Encore Energy Partners Finance Corporation (“ENPF”), Encore Clear Fork Pipeline LLC (“ECFP”) and (2) “Vanguard Predecessor,” “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. PART I– FINANCIAL INFORMATION Item 1. Unaudited Financial Statements VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) ThreeMonths Ended September 30, NineMonths Ended September 30, Revenues: Oil, natural gas and NGLs $ Loss on commodity cash flow hedges ) Realized gain on other commodity derivative contracts Unrealized gain (loss) on other commodity derivative contracts ) Total revenues Costs and expenses: Production: Lease operating expenses Production and other taxes Depreciation, depletion, amortization, and accretion Selling, general and administrative expenses Total costs and expenses Income from operations Other income (expense): Interest expense ) Realized loss on interest rate derivative contracts ) Gain on interest rate cash flow hedges — 39 Unrealized loss on interest rate derivative contracts ) Net gain (loss) on acquisition of oiland natural gas properties — ) ) Other 70 — 76 — Total other expense ) Net income Less: Net income attributable to non-controlling interest — — Net income attributable to Vanguard unitholders $ Net income per Common and Class B units – basic $ Net income per Common and Class B units – diluted $ Weighted average units outstanding: Common units – basic Common units – diluted Class B units – basic & diluted See accompanying notes to consolidated financial statements 3 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) ThreeMonths Ended September 30, NineMonths Ended September 30, Net income $ Net gains from derivative contracts: Reclassification adjustments for settlements Other comprehensive income Comprehensive income $ See accompanying notes to consolidated financial statements 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except unit data) September 30, December31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Derivative assets Other current assets Total current assets Oil and natural gas properties, at cost Accumulated depletion (310,229 ) (248,704 ) Oil and natural gas properties evaluated, net– full cost method Other assets Goodwill Other intangible assets, net Derivative assets Deferred financing costs Other assets Total assets $ $ Liabilities and members’ equity Current liabilities Accounts payable: Trade $ $ Affiliate Accrued liabilities: Lease operating Developmental capital Interest Production and other taxes Derivative liabilities Deferred swap premium liability Oil and natural gas revenue payable Other Current portion, long-term debt Total current liabilities Long-term debt Derivative liabilities Asset retirement obligations, net of current portion Other long-term liabilities 63 11 Total liabilities Commitments and contingencies Members’ equity Members’ capital, 29,836,019 common units issued and outstanding at September 30, 2011 and 29,666,039 at December 31, 2010 Class B units, 420,000 issued and outstanding at September 30, 2011 and December 31, 2010 Accumulated other comprehensive loss (764 ) (3,032 ) Total VNR members’ equity Non-controlling interest in subsidiary Total members’ equity Total liabilities and members’ equity $ $ See accompanying notes to consolidated financial statements 5 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except per unit data) (Unaudited) Common Units Common Units Amount Class B Units Class B Units Amount Accumulated Other Comprehensive Loss Non-controlling Interest Total Members’ Equity Balance at January 1, 2010 $ $ $ ) $
